Appeal from an order of the Supreme Court, Erie County (John E Lane, J), entered December 9, 2005 in a personal injury action. The order denied plaintiffs motion to set aside the verdict and for a directed verdict on the issue of proximate cause or, in the alternative, a new trial on that issue.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CFLR 5501 [a] [1], [2]). Eresent—Gorski, J.E, Fahey, Eeradotto, Green and Fine, JJ.